DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/20/2019 and 4/22/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 12/20/2019.  These drawings are acceptable.
Election/Restrictions
5.	Applicant's election with traverse of Group I (Claims 1-8) in the reply filed on 2/15/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all of the claims could be made without serious burden on the Examiner.  This is not found persuasive because: The inventions require a different field of search (e.g., searching different classes or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper. Therefore, claims 1-8 are examined on the merits.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chihiro et al (JP2015159021 A) in view of Noda et al (US 20170025687 A1) and Holt Norby et al (US 20190345613 A1).
Regarding claim 1, Chihiro discloses a current collector (metal porous body) having a flat plate shape and having continuous pores. Chihiro teaches that the 
(TiFe), titanium cobalt (TiCo), titanium chromium (TiCr), and rhodium silver (RhAg) on the alloy layer of the current collector [paragraph 0012-0013, 0021-0025, 0032-0033, 003-0040].
Noda discloses a current collector (metal porous body) formed from a nickel porous base material. Noda teaches that the porous current collector comprises an alloy layer 60a, which is formed from a tin (Sn)-containing alloy, at least on the surfaces of continuous pores 52 of a nickel porous base material 60 having the continuous pores 52; and a silver layer 55 stacked on the alloy layer [Abstract; paragraph 0012, 0026; claim 1].
Chihiro teaches providing a titanium cobalt (TiCo) layer on the alloy layer and Noda teaches providing a silver layer on the alloy layer but remains silent about providing a cobalt layer. However, it is known in the art to provide a cobalt layer on current collector comprising chromium in order for an effective barrier for volatilization and diffusion of chromium species and hereby reducing the issue with poisoning of oxygen electrode materials [Abstract; paragraph 0001, 0014]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of cobalt layer on current collector comprising chromium in order to have an effective barrier for volatilization and diffusion of 
Regarding claim 2, Chihiro teaches that the thickness of the hydrogen storage layer (55) is about 10 μm [paragraph 0056, 0067]. Noda teaches that the thickness of the silver layer is about 1μm to 50 μm [paragraph 0041-0042]. Holt Norby teaches that the thickness of the cobalt layer is about 0.5μm to 10 μm [paragraph 0041-0042].
Regarding claim 3, Chihiro teaches that the alloy layer is a NiSn alloy containing Ni as a main component or a NiCr alloy containing Ni as a main component [paragraph 0022]. Noda teaches that the alloy layer is a NiSn alloy containing Ni as a main component Abstract; paragraph 0012, 0026, 0029].
Regarding claim 4, Chihiro teaches that the shape of the framework is a three-dimensional network structure [paragraph 0023, 0038, 0044]. Noda teaches that the shape of the framework is a three-dimensional network structure [paragraph 0045-0046, 0060, 0064-0065].
Regarding claim 5, Chihiro teaches that the metal porous body has a porosity of 30% to 95% [paragraph 0021, 0047]. Noda teaches that the metal porous body has a porosity of 30% to 98% [paragraph 0043, 0070].
Regarding claim 6, Chihiro teaches that the metal porous body has an average pore diameter of 100 μm to 1000 μm [paragraph 0021, 0040]. Noda teaches that the metal porous body has an average pore diameter of 0.2 mm (200 μm) to 5 mm (5000 μm) [paragraph 0044]].

Regarding claim 8, Chihiro teaches a solid oxide fuel cell comprising a metal porous body as a current collector. Reactant gas supplied through the current collector and diffuses through the porous metal of the current collector [Fig. 1, 5; paragraph 0024-0026, 0030, 0063]. Therefore, the metal porous body acts as a diffusion layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723